DETAILED ACTION

Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-10 directed to a manufacturing device of a tire belt non-elected without traverse.  Accordingly, claims 9-10 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adele Critchley on 06/16/2021.
The application has been amended as follows: 

Regarding claim 1, the phrase “the belt table is moved to a direction” in line 17 has been replaced with --the belt table is moved in a direction--.

Regarding claim 1, the phrase “one full circle of tire” in line 20 has been replaced with --one full circle of the tire--.

Regarding claim 1, the phrase “moving the winding cylinder to the longitudinal direction” in lines 21-22 has been replaced with --moving the winding cylinder in the longitudinal direction--.



Regarding claim 17, the phrase “a longitudinal direction of the master roll” in line 4 has been replaced with –the longitudinal direction of the master roll--.

Allowable Subject Matter
Claims 1-4, 6-8, and 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art of record is considered to teach or suggest the combination of limitations of claim 1. In particular, the limitations “the master roll is fixed onto the belt table by attraction when the master roll is cut between the master roll table and the belt table … in moving the belt table to the winding position of the sheet-like belt, the belt table is moved to the winding position of the sheet-like belt while the cut-out sheet-like belt is fixed onto the belt table by attraction, and in moving the belt table to the winding position of the sheet-like belt, the belt table is moved to a direction orthogonal to a longitudinal direction of the belt table … in winding the sheet-like belt for one full circle of tire around the single winding cylinder at the winding position, the sheet-like belt is wound by moving the winding cylinder to the longitudinal direction of the belt table while the winding cylinder is rotated around a rotation shaft thereof”. 
Claims 2-4, 6-8, and 11-17 are allowable by dependence on claim 1. 
The closest prior art of record is considered to be Miyake (US 2012/0234451) (of record), Hasegawa (2012/0111473) (of record), Okuyama et al. (US 4,769,104) (of record), Grashuis et al. (US 2014/0196834) (of record), and Suda et al. (US 2003/0051794) (of record) as discussed in the previous office action of record, as well as Kuroki (JP 2006-281621, see machine translation).  

Kuroki discloses a manufacturing method of a tire belt for manufacturing a sheet-like belt first from a master roll (Figs. 1-2: 2) formed by covering multiple belt cords lined up parallel to one another with rubber while aligning a longitudinal direction of the master roll in an extending direction of the belt cords ([0035]), comprising: placing the master roll (Figs. 1-2: 2) on a master roll table (Figs. 1-2: 61, 62); feeding the master roll (Figs. 1-2: 2) from the master roll table (Figs. 1-2: 61, 62) to a belt table (Figs. 1-2: 13) situated adjacent to the master roll table in a same direction (Fig. 1: D2) as the longitudinal direction of the master roll (Figs. 1-2: 2) ([0010]); cutting (Figs. 1-2: 26) out a portion (Figs. 1-2: 3) of the master roll (Figs. 1-2: 2) placed on the belt table (Figs. 1-2: 13) as the sheet-like belt by cutting (Figs. 1-2: 26) the master roll (Figs. 1-2: 2) diagonally with respect to the longitudinal direction between the master roll table . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749                                                                                                                                                                                                        
/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749